Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1, 12, 13, 20, 22, 24, 25, 29, 36, 49, 53, 55, 57, 58, 60, 64-66, 70 and 73 are currently pending. Claims 29, 36 and 53 are withdrawn due to a Restriction Requirement. Claims 1, 12, 13, 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, 70 and 73 are under examination.

Election/Restrictions
The election without traverse of Group 1, claims 1, 12, 13, 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, 70 and 73 and the species: tumor necrosis factor receptor superfamily (TNFRSF), colorectal cancer and an anti-PD1 antibody filed December 21, 2021 in response to the Office Action of October 21, 2021 is acknowledged. Claims 29, 36 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1, 12, 13, 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, 70 and 73 are under consideration as they read on the elected species. 

Claim Objections
Claim 1 is objected to because of the following informalities: “(v) inhibiting the growth of tumor cells in a subject with cancer” should be “(v) inhibiting the growth of tumor cells in a subject with a cancer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 12, 13, 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, 70 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a receptor occupancy of about 20% to about 80%” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and it is unclear how far the receptor occupancy range extends. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 55, the phrase "three administrations of the anti-PD-1 antibody at a dose of 480 mg" renders the claim indefinite because it is unclear whether 480 mg 
Claims 12, 13, 20, 22, 24, 25, 49, 57, 58, 60, 64, 65, 66, 70 and 73 are also rejected because these claims are dependent on the rejected claims directly or indirectly.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 13, 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
(i) treating a cancer in a subject in need thereof, (ii) reducing or depleting the number of regulatory T cells in a tumor of a subject with a cancer, (iii) increasing IL-2 and/or IFN-y production in T cells of a subject with a cancer, (iv) stimulating an immune response in a subject with a cancer, (v) inhibiting the growth of tumor cells in a subject with cancer, or (vi) combinations thereof, comprising administering to the subject an agonistic antibody that specifically binds to an immunostimulatory receptor, wherein the agonistic antibody is administered at a dose and/or frequency that is sufficient to achieve and/or maintain a receptor occupancy of about 20% to about 80% in the subject (claim 1); Neither the specification nor the claims limit the agonistic antibody or the immunostimulatory receptor. Thus, the claims encompass administering a genus of antibody with indefinite number of species, including both known and unknown antibodies.
Claim 12 recites the limitation: “the method of claim 1, wherein the immunostimulatory receptor is selected from the group consisting of a member of tumor necrosis factor receptor superfamily (TNFRSF), ICOS (CD278), CD28, LIGHT, CD40L, TIM1, SLAM, CD1, CD2, CD226, LFA-1 (CD1la/CD18), CD2, CD7, CD30, CD40, CD54, CD160, BAFFR, HVEM, LIGHT, NKG2C, SLAMF7, and NKp80. 
With regard to the elected species of TNFRSF, the specification teaches at paragraph [0082] of the published application: “As used herein, "tumor necrosis factor receptor superfamily" or "TNFRSF" refers to a protein superfamily of cytokine receptors having cysteine-rich domains in their extracellular domains that bind to cognate ligands, and includes members such as TNFR1, TNFR2, HVEM, LTR, OX40, CD27, CD40, FAS, DCR3, CD30, 4-1BB, TRAILR1, TRAILR2, TRAILR3, TRAILR4, OPG, RANK, 
Claim 13 recites the limitation: “the method of claim 1, wherein the agonistic antibody comprises an anti-OX40 antibody”. 
Claims 22, 24, 25, and 49 encompass additional antibodies which are defined by antigens (i.e. PD-1) only. 
Claims 55, 57, 58, 60, 64, 65, and 66 are reliant on a genus of antibodies of OX40 and PD-1, which are defined by antigens (i.e. OX40 or PD-1) only. 
 Claim 73 recites a specific anti-PD-1 antibody, however, it still encompasses a genus of anti-OX40 antibody with indefinite number of species, including both known and unknown antibodies.
Thus, these claims encompass administering a genus of antibody with indefinite number of species, including both known and unknown antibodies. 
Here, the rejected claims lack written description because:
1) The specification lacks a representative number of species that satisfies the entirety of the genus; and
2) The recited functional definition (i.e. by binding antigens only) of the antibodies does not describe the claimed invention.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
1) The specification lacks a representative number of species that satisfies the entirety of the genus.
Specifically, with regard to “an agonistic antibody that specifically binds to an immunostimulatory receptor” or “an agonistic antibody that specifically binds to tumor necrosis factor receptor superfamily (TNFRSF)” in particular, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for methods of using an agonistic antibody (unspecified) that specifically binds to an immunostimulatory receptor (unspecified) to treat cancer (unspecified) (claim 1) which encompasses every conceivable antibody against every conceivable immunostimulatory receptor for every an agonistic antibody that specifically binds to an immunostimulatory receptor. Specifically, Applicant fails to disclose any other derivatives, besides those covered by the examples in the specification and claims (anti-OX40 antibodies: BMS-986178, mAbs OX40.23 and OX40.3 as used in the examples). Even mAbs OX40.23 and OX40.3 are not fully disclosed in the specification via SEQ ID NO or deposit. Thus, these disclosed species or subgenus do not represent the substantial variety covered by the genus of an agonistic antibody that specifically binds to an immunostimulatory receptor.
With regard to the functional definition of agonistic antibody that specifically binds to an immunostimulatory receptor, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of antibodies of every conceivable immunostimulatory receptor to see if the antibodies can perform the required activity.  In this connection, the specification contains no structural or specific functional characteristics(i.e. specific combination of CDRs) of those antibodies which can activate the immunostimulatory receptor, besides those antibodies instantly disclosed, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
In addition, On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Frans son, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
For agonist anti-OX40 antibody, Applicants have not established any reasonable structure-function correlation with regards to the critical sequences in the heavy and light chain variable domains or six complementarity determining regions (CDRs) that can be altered and still maintain antigen binding and anti-tumor activity. The instant claims attempt to claim every agonist anti-OX40 antibody that would achieve a desired result, i.e., treating cancers alone or in combination as claimed. The specification discloses quite a few antibodies known in the arts in general, See [0232], however, the only three combinations: BMS-986178+ nivolumab, mAbs OX40.23+anti-PD-1 antibody (undisclosed) and OX40.3+ anti-PD-1 antibody (undisclosed). 
Given the well-known high level of polymorphism of antibody CDR or variable region sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of the antibodies disclosed to the structure of any and all other anti-OX40 or TNFRSF antibodies with desired therapeutic properties. Therefore, one could not readily envision members of the broadly claimed genus.
Accordingly, the specification lacks adequate written description for the claimed inventions.

Claims 1, 12,  20, 22, 24, 25, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of (i) treating a cancer in a subject in need thereof, (ii) reducing or depleting the number of regulatory T cells in a tumor of a subject with a cancer, (iii) increasing IL-2 and/or IFN-γ production in T cells of a subject with a cancer, (iv) stimulating an immune response in a subject with a cancer, (v) inhibiting the growth of tumor cells in a subject with cancer, or (vi) combinations thereof, comprising administering to the subject an agonistic antibody that specifically binds to OX40, wherein the agonistic antibody is administered at a dose and/or frequency that is , does not reasonably provide enablement for “a method of (i) treating a cancer in a subject in need thereof, (ii) reducing or depleting the number of regulatory T cells in a tumor of a subject with a cancer, (iii) increasing IL-2 and/or IFN-γ production in T cells of a subject with a cancer, (iv) stimulating an immune response in a subject with a cancer, (v) inhibiting the growth of tumor cells in a subject with cancer, or (vi) combinations thereof, comprising administering to the subject an agonistic antibody that specifically binds to an immunostimulatory receptor or “an agonistic antibody that specifically binds to tumor necrosis factor receptor superfamily (TNFRSF)” in particular, wherein the agonistic antibody is administered at a dose and/or frequency that is sufficient to achieve and/or maintain a receptor occupancy of about 20% to about 80% in the subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
Claims 1 is drawn to a  method of (i) treating a cancer in a subject in need thereof, (ii) reducing or depleting the number of regulatory T cells in a tumor of a subject with a cancer, (iii) increasing IL-2 and/or IFN-y production in T cells of a subject with a cancer, (iv) stimulating an immune response in a subject with a cancer, (v) inhibiting the growth of tumor cells in a subject with cancer, or (vi) combinations thereof, comprising administering to the subject an agonistic antibody that specifically binds to an immunostimulatory receptor (an agonistic antibody that specifically binds to tumor necrosis factor receptor superfamily (TNFRSF), the elected species), wherein the agonistic antibody is administered at a dose and/or frequency that is sufficient to 
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The independent claim (claim 1) recites: 1) an unspecified antibody agonist; 2) an unspecified immunostimulatory receptor should be occupied about 20% to 80%, to achieve desired therapeutic affects for a cancer. Given BRI, the claims enclosed every conceivable antibody agonist for every conceivable immunostimulatory receptor to treat every conceivable cancer. With regard to the elected species of TNFRSF, the specification teaches at paragraph [0082] of the published application: “As used herein, "tumor necrosis factor receptor superfamily" or "TNFRSF" refers to a protein superfamily of cytokine receptors having cysteine-rich domains in their extracellular domains that bind to cognate ligands, and includes members such as TNFR1, TNFR2, HVEM, LTR, OX40, CD27, CD40, FAS, DCR3, CD30, 4-1BB, TRAILR1, TRAILR2, TRAILR3, TRAILR4, OPG, RANK, FN14, TACI, BAFFR, BCMA, GITR, TROY, DR3 (death receptor 3), DR6 (death receptor 6), XEDAR (ectodysplasin A2 receptor), and NGFR”. Thus, the claims are drawn to a large genus and numerous subgenera of agonist antibodies that bind to a member of TNFRSF. Furthermore, the claims recite “sufficient to achieve and/or maintain a receptor occupancy of about 20% to 80% in the subject”. Given BRI, any dose which achieves “about 20% to 80%” receptor occupancy at some time-point (e.g. shortly after administration or after prolonged elimination) is encompassed. Hence, all therapies that achieve this parameter at some point after administration read on the claims. 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:

As such, the mere generalized description of antibodies cannot always suffice to describe adequately antibodies that have an inhibitory or therapeutic effect in the absence of in vivo working example, because the skilled artisan could not immediately predict, recognize, or distinguish those antibodies that bind an antigen with desired therapeutic effect from antibodies that bind the antigen but lack desired therapeutic effect. Thus, the prior art teaches the therapeutic effectiveness of an inhibitory antibody for targeting cancer cells is not a certainty, and is determined empirically.
In addition, it is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Chames et al (“Chames”, British J. of Pharmacology, 2009, 157, 220-233) teaches that there are several challenges to development therapeutic antibodies. These challenges include functional limitations such as inadequate pharmacokinetics, tissue accessibility and impaired interactions with the immune system (Abstract). Additionally, Chames teaches several limitations of therapeutic antibodies such as affinity between the antibody and its antigen, competition with patient’s IgG, and efficiency issues in triggering the immune response (pages 224-225).
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification teaches method of measuring receptor occupancy for only three anti-OX40 antibodies in only one tumor (CT26 tumor model) and with three cell types (peripheral blood cells, tumor cells, T cells), See Examples 4-8. No other antibodies or other tumors or other cell types are disclosed. 
The quantity of experimentation needed:
As illustrated above, clearly, the art of using antibody in immunotherapy is not a simple matter of visualizing a desired compound, generating an antigen (i.e. OX-40) 
The factors outlined in In re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In this case, in order to perform the invention over the whole scope claimed the skilled person has to test every conceivable antibody against every conceivable immunostimulatory receptor, (every TNFRSF in particular) against every conceivable type of cancer. 
Furthermore, the “hook effect” is not supported for all immunostimulatory receptors. Even for OX40, no “hook effect” is observed for antibody OX40.3 (However, this “hook” effect was not observed in mice treated with OX40.3 either alone or in combination with anti-PD-1 antibody, indicating the diminished efficacy at higher doses observed with the OX40.23 was dependent on the OX40L-OX40 interaction”, See 
Furthermore, the application does not disclose the structures of mABs OX40.23 and OX40.3 (via SEQ ID NO or deposit) as used in the examples. They are not clearly identified as being disclosed in a prior art document either. Hence, the actual structure of the antibodies is not disclosed. The present Examples associated with mABs OX40.23 and OX40.3 are not reworkable.
Furthermore, the state of the prior art is such that it involves testing antibodies both in vitro and in vivo to determine which antibody exhibits the desired binding activity/specificity and therapeutic activities, because even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff (Rudikoff et al., Proc Natl Acad Sci USA 1982, 79(6) 1979-1983, Publication Year:1982). Rudikoff teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding. Even if the antibody is limited to antibody which can bind to tumor associated antigens, Riemer (Riemer et al. Mol Immunol, 2005 42(9): 1121-1124, Publication Date: 2005-01-08) teaches that antibodies binding the same antigens have been shown to both ameliorate and aggravate disease 
Taken together, this constitutes an undue burden, especially for receptors other than OX40 for which no effect against cancer by an agonist antibody was shown by the application. The application has not disclosed any successful therapy, other than with three anti-OX40 antibodies.
in vitro or in vivo working example, undue experimentation would be required of one of skilled in the art to produce the invention commensurate with the scope of the claims from the instant specification alone. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 13, 20, 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rhee (Rhee et al., US 2016/0355597, Publication Date: 2016-12-08, in IDS).
Regarding claims 1, 12, and 13, Rhee teaches that OX40 is a member of the tumor necrosis factor receptor superfamily (elected species). And OX40 is highly 
Rhee teaches a method of treating or delaying progression of cancer in an individual comprising administering to the individual a dose selected from the group consisting of about 0.2mg, about 0.8mg, about 3.2mg, about 12mg, about 40mg, about 130mg, about 400mg, and about 1200mg of an anti-human OX40 agonist antibody, See [0008]-[0011], claims 1 and 5.
Rhee teaches that the anti-human OX40 agonist antibody can be MOXR0916, See [0020].
Rhee teaches that at doses>=40mg sustained peripheral saturation is achieved, at doses >=200mg 95% receptor occupancy is projected, See [0567]. Some doses e.g. 0.2mg, 3.2mg or 12mg leas to OX40 occupancy of about 20% to about 80%, See Figs. 3A, 3B and 3C.
Rhee teaches methods to evaluate the safety, tolerability, and pharmacokinetics of MOXR0916 in patients with locally advanced or metastatic solid tumors, e.g. based on receptor occupancy, See Examples 1 and 2.
Regarding claim 20, Rhee teaches that the method can be used to treat various cancers, including colorectal cancer (elected species), See [0027], [0029], claims 27.
Regarding claims 22, 24, Rhee teaches that Rhee teaches the method may further included immune checkpoint blockade therapy, including a PD-1 axis binding antagonist, i.e. anti-PD-1 antibody (elected species), See [0120-0122].
.

Claim(s) 1, 12, 13, 20, 22, 24, 25, and 49 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cai (Cai et al., US 2017/0306035 A1, Publication Date: 2017-10-26, in IDS, corresponding to Appl. 15/474,731). 
Regarding claims 1, 12, 13, 20, 22, 24, and 49, Cai teaches described herein are isolated antibodies, particularly monoclonal antibodies, e.g., human monoclonal antibodies, which specifically bind to OX40 and thereby activate downstream OX40 signaling ("agonist anti-OX40 antibodies").  See [0136].
Cai teaches an anti-OX40 antibody OX40.21 which has a heavy chain of SEQ ID NO: 124, See page 101; a light chain of SEQ ID NO: 116, See page 100. As shown below, OX40.21 of Cai is identical to OX40.21 of the instant application which has a heavy chain of SEQ ID NO: 13 (CDRs SEQ ID NOs: 5+6+7) and a light chain of SEQ ID NO: 14 (CDRs SEQ ID NOs: 8+9+10 are identical to SEQ ID NOs: 13 and 14 of the instant application (Table 2). Thus, Therefore, OX40.21 of Cai is a species of claim 70.
16760776_13 vs 15474731_124

  Query Match             100.0%;  Score 2378;  DB 1;  Length 446;
  Best Local Similarity   100.0%;  
  Matches  446;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGGGLVQPGGSLRLSCAGSGFTFSSYAMYWVRQAPGKGLEWVSAIDTDAGTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGGGLVQPGGSLRLSCAGSGFTFSSYAMYWVRQAPGKGLEWVSAIDTDAGTFYA 60

Qy         61 DSVRGRFTISRDNAKNSLYLQMNSLRAEDTAVYFCARLGEGYFFDYWGQGTLVTVSSAST 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSVRGRFTISRDNAKNSLYLQMNSLRAEDTAVYFCARLGEGYFFDYWGQGTLVTVSSAST 120

Qy        121 KGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLY 180

Qy        181 SLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGGPSV 240

Db        181 SLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGGPSV 240

Qy        241 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 300

Qy        301 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTK 360

Qy        361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 420

Qy        421 NVFSCSVMHEALHNHYTQKSLSLSPG 446
              ||||||||||||||||||||||||||
Db        421 NVFSCSVMHEALHNHYTQKSLSLSPG 446


16760776_14 vs 15474731_116

  Query Match             100.0%;  Score 1110;  DB 1;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGGGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGGGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214


Cai teaches that the OX40.21 antibody was one of the more stable antibodies tested, See [0898] and [0899].
Cai teaches that OX40.21 can be administered alone or in combination with nivolumab (anti-PD-1 antibody) or ipilimumab in subjects to treat advanced solid tumors, See example 29.
Cai teaches that doses of OX40.21 can be 20mg, 40mg, 80mg, 160mg, See [0981]. As evidenced by Examples 5 and 6, Figs. 9, 10A and 10B of the instant application, 20mg, 40mg, 80mg and 160mg can all achieve receptor occupancy about 
Cai teaches a suitable protocol for treating solid tumor patient includes, for example, administering to the patient an effective amount of each of:
(a) an anti-OX40 antibody comprising CDR1, CDR2 and CDR3 domains of the heavy chain variable region having the sequence set forth in SEQ ID NO: 318 (which has VH CDRs SEQ ID NOs: 5-6-7 of the instant application) and CDR1, CDR2 and CDR3 domains of the light chain variable region having the sequence set forth in SEQ ID NO: 94 (which has VL CDRs SEQ ID NOs: 5-6-7 of the instant application) and
 (b) an anti-PD-1 antibody comprising CDR1, CDR2 and CDR3 domains of the heavy chain variable region having the sequence set forth in SEQ ID NO: 301 (which has VH CDRs SEQ ID NOs: 20-21-22 of the instant application), and CDR1, CDR2 and CDR3 domains of the light chain variable region having the sequence set forth in SEQ ID NO: 302 (which has VL CDRs SEQ ID NOs: 23-24-25 of the instant application), wherein the method comprises at least one administration cycle, wherein the cycle is a period of two weeks, wherein for each of the at least one cycles, at least one dose of the anti-OX40 antibody is administered at a dose of 1 mg/kg body weight; a fixed dose of 20, 40, 80, 160, or 320 mg; a dose of about 1 mg/kg body weight; or a fixed dose of about 20, 40, 80, 160, or 320 mg, and at least one dose of the anti-PD-I antibody is administered at flat dose of 240 mg or a flat dose of about 240 mg. In some embodiments, the anti-PD-1I antibody is administered once every three weeks (q3w) at a fixed dose of 360 mg, or once every four weeks (q4w) at a dose of 480 mg, See 


SEQ ID NOs: 5-6-7:

US-15-474-731-108

  Query Match             84.8%;  Score 137.4;  DB 16;  Length 117;
  Best Local Similarity   39.5%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SYAMY--------------AIDTDAGTFYADSVRG------------------------- 21
              |||||              ||||||||||||||||                         
Db         31 SYAMYWVRQAPGKGLEWVSAIDTDAGTFYADSVRGRFTISRDNAKNSLYLQMNSLRAEDT 90

Qy         22 -------LGEGYFFDY 30
                     |||||||||
Db         91 AVYFCARLGEGYFFDY 106

SEQ ID NOs: 8-9-10:

US-15-474-731-94

  Query Match             82.1%;  Score 113.3;  DB 16;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSVSSYLA---------------DASNRAT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPARFSGSGSGTDFTLTISSLEPEDF 83

Qy         19 -----QQRSNWPPT 27
                   |||||||||
Db         84 AVYYCQQRSNWPPT 97


SEQ ID NOs: 20-21-22:

US-15-474-731-301

  Query Match             83.5%;  Score 124.4;  DB 16;  Length 113;
  Best Local Similarity   36.1%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 NSGMH--------------VIWYDGSKRYYADSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 NSGMHWVRQAPGKGLEWVAVIWYDGSKRYYADSVKGRFTISRDNSKNTLFLQMNSLRAED 90

Qy         23 --------NDDY 26
                      ||||
Db         91 TAVYYCATNDDY 102


SEQ ID NOs: 20-21-22:

US-15-474-731-302
  Query Match             81.7%;  Score 110.3;  DB 16;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSVSSYLA---------------DASNRAT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPARFSGSGSGTDFTLTISSLEPEDF 83

Qy         19 -----QQSSNWPRT 27
                   |||||||||
Db         84 AVYYCQQSSNWPRT 97
 
Cai teaches that the method can be used to treat various cancers, including colorectal cancer (elected species), See [0069], [0635], [0700], [0765].
Regarding claim 25, Cai teaches the anti-OX40 antibody is administered concurrently, prior to or after the administration of the anti-PD-1 antibody. See [0067]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 13, 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, 70 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (Cai et al., US 2017/0306035 A1, Publication Date: 2017-10-26, in IDS).
Cai teaches as set forth above, but does not specifically teach the exact dose combinations of claim 55. 

Cai teaches that dosage regimens are adjusted to provide the optimum desired response (e.g., a therapeutic response). See paragraphs [0591] and [0632]. 
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the dose and/or schedule for anti-OX40 antibody and an anti-PD1 antibody taught by Cai, depending upon patient conditions (i.e. age, size), target disease, route of administration and the like to reach the specific regimens as claimed to get the best therapeutic efficacy and because Cai teaches that dosage regimens are adjusted to provide the optimum desired response. It is noted that optimum suitable ranges may be obtained by routine experimentation for a skilled in the art, absent a showing of criticality or unexpected results. “[W]here the general 
Regarding claims 57 and 58, Cai teaches in certain embodiments anti-OX40 antibody and anti-PD-1 are formulated for intravenous administration. And the anti-OX-40 and anti-PD-1 are formulated together or separately, See [0066].
Regarding claim 60, concurrently or prior to or after would have been obvious to one of skill in the art because those are the only three possible options for administering two drugs in combination.
Regarding claim 65, Cai teaches the anti-OX60 and/or anti-PD-1 antibody are administered on Day 1 of each cycle, See [0693].
Regarding claim 66, Cai teaches that anti-OX40 antibody and anti-PD-1 are administered on Day 1, See [0693]; and anti-PD-1 antibody is administered on a dose/schedule of every four weeks (q4w) at a dose of 480 mg, See [0672]. This would lead to the claimed invention.
Regarding claims 70 and 73, as set forth above, Cai teaches the (a) an anti-OX40 antibody comprising the heavy chain variable region having the sequence set forth in SEQ ID NO: 318 and the light chain variable region having the sequence set forth in SEQ ID NO: 94 and (b) an anti-PD-1 antibody comprising the heavy chain variable region having the sequence set forth in SEQ ID NO: 301 the light chain variable region having the sequence set forth in SEQ ID NO: 302, which read on the antibody of claim 70 and 73, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 12, 13, 20, 22, 24, 25, 49, 55, 57, 58, 60, 64-66, 70 and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,644,032 B2 (thereinafter Pat. 032, Application US 15/166,114) in view of Cai (Cai et al., US 2017/0306035 A1, Publication Date: 2017-10-26, in IDS). 
The claims of Pat. 032 teach:

    PNG
    media_image1.png
    211
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    605
    media_image2.png
    Greyscale

	Specifically, the claims of Pat. 032 teach an anti-OX40 antibody comprises a heavy chain variable region sequence (SEQ ID NO: 318) and light chain variable region sequence (SEQ ID NO: 94). As shown below, SEQ ID NO:318 and SEQ ID NO:94 of Pat. 032 are the identical to SEQ ID NO:318 and SEQ ID NO:94 of Cai, respectively:
Title:          15474731_318
Perfect score:  616
Sequence:       1 EVQLVQSGGGLVQPGGSLRL..........LGEGYFFDYWGQGTLVTVSS 117


Database :       15166114_318.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     616  100.0    117  1  15166114_318                                


                                    ALIGNMENTS


RESULT 1
15166114_318

  Query Match             100.0%;  Score 616;  DB 1;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGGGLVQPGGSLRLSCAGSGFTFSSYAMYWVRQAPGKGLEWVSAIDTDAGTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGGGLVQPGGSLRLSCAGSGFTFSSYAMYWVRQAPGKGLEWVSAIDTDAGTFYA 60

Qy         61 DSVRGRFTISRDNAKNSLYLQMNSLRAEDTAVYFCARLGEGYFFDYWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSVRGRFTISRDNAKNSLYLQMNSLRAEDTAVYFCARLGEGYFFDYWGQGTLVTVSS 117

Perfect score:  557
Sequence:       1 EIVLTQSPATLSLSPGERAT..........CQQRSNWPPTFGGGTKVEIK 107


Database :       15166114_94.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     557  100.0    107  1  15166114_94                                 


                                    ALIGNMENTS


RESULT 1
15166114_94

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGGGTKVEIK 107

	As evidenced by the specification of Pat. 032, SEQ ID NO: 94 is the VL chain of the 20C1 antibody.  See columns 185 and 186 of the ‘032 patent.  SEQ ID NO: 318 is the VH domain of OX40.21.  See columns 237 and 238. Both antibodies have agonist activity. See Example 13.  Thus, the claimed antibody has agonist activity. 	
Cai teaches as set forth above. 
	It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to generate an antibody comprising a VH (SEQ ID NO: 318) and a VL (SEQ ID NO:94) as taught by the claims of Pat. 032, and use the antibody for the cancer treatment and further add an anti-PD1 antibody in the therapy and develop an administration regimen, as taught by Cai. The motivation would have been to expand the application of the antibody and develop a more effective cancer treatment and 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642